Celebrezze, C.J.,
concurring in judgment only. I concur with the majority’s conclusion that in this narrow instance the trial court’s discovery order is a final appealable order pursuant to R.C. 2505.02. The *98delay caused by appellate review of this order is substantially outweighed by the alleged impact on third-party patients who are not parties to the action. Whether the claimed harm will actually ensue and whether the damage can be cured by appellate review following final judgment are questions which should have been ascertained by the reviewing appellate court. Cf. Bernbaum v. Silverstein (1980), 62 Ohio St. 2d 445, 447 [16 O.O.3d 461].
However, I share Justice Douglas’ concern that the majority opinion has improperly considered the merits of this action. We are not called upon to determine whether the requested information is privileged. Rather, the single narrow issue at bar is whether the trial court’s order compelling production of hospital records claimed to be privileged constitutes a final appealable order. Whether construed as an advisory opinion, dicta, or in-termeddling in the name of guidance, the majority has overstepped its scope of review by ruling on an issue other than the procedural question before it. See Kocisko v. Charles Shutrump & Sons Co. (1986), 21 Ohio St. 3d 98, 99-100.
Wise, J., concurs in the foregoing opinion.